Case 2:19-cv-07671-AB-JC Document 1-2 Filed 09/04/19 Page 1 of 11 Page ID #:19




                  EXHIBIT B
8/31/2019                                       TermsFiled
            Case 2:19-cv-07671-AB-JC Document 1-2     of Use | 09/04/19
                                                               Daily Humor Page 2 of 11 Page ID #:20




   MENU




                           DailyHumor Terms of Use
     DAILYHUMOR.CO SERVICE USER AGREEMENT
     Acceptance of User Agreement.

     1. By registering for and/or using the Services in any manner, including but not limited to visiting or browsing the
     Site, you agree to this User Agreement and all other operating rules, policies and procedures that may be
     published from time to time on the Site by us, each of which is incorporated by reference and each of which may
     be updated from time to time without notice to you.

     2. Certain of the Services may be subject to additional terms and conditions speci ed by us from time to time;
     your use of such Services is subject to those additional terms and conditions, which are incorporated into this
     User Agreement by this reference.

     3. This User Agreement applies to all users of the Services, including, without limitation, users who are
     contributors of content, information, and other materials or services, registered or otherwise.

     4. ARBITRATION NOTICE AND CLASS ACTION WAIVER: EXCEPT FOR CERTAIN TYPES OF DISPUTES DESCRIBED
     IN THE ARBITRATION SECTION BELOW, YOU AGREE THAT DISPUTES BETWEEN YOU AND US WILL BE
     RESOLVED BY BINDING, INDIVIDUAL ARBITRATION AND YOU WAIVE YOUR RIGHT TO PARTICIPATE IN A CLASS
     ACTION LAWSUIT OR CLASS-WIDE ARBITRATION.

     Eligibility.

     You represent and warrant that you are at least 18 years of age. If you are under age 18, you may not, under any
     circumstances or for any reason, use the Services. We may, in our sole discretion, refuse to offer the Services to
     any person or entity and change its eligibility criteria at any time. You are solely responsible for ensuring that this
     User Agreement is in compliance with all laws, rules and regulations applicable to you and the right to access the
     Services is revoked where this User Agreement or use of the Services is prohibited or to the extent offering, sale
https://dailyhumor.co/terms/                                                                                                   1/6
8/31/2019                                       TermsFiled
            Case 2:19-cv-07671-AB-JC Document 1-2     of Use | 09/04/19
                                                               Daily Humor Page 3 of 11 Page ID #:21
     or provision of the Services con icts with any applicable law, rule or regulation. Further, the Services are offered
     only for your use, and not for the use or bene t of any third party.

     Content.

     De nition.

     For purposes of this User Agreement, the term “Content” includes, without limitation, information, data, text,
     photographs, videos, audio clips, written posts, articles, comments, software, scripts, graphics, and interactive
     features generated, provided, or otherwise made accessible on or through the Services. For the purposes of this
     Agreement, “Content” also includes all User Content (as de ned below).

     User Content.

     All Content added, created, uploaded, submitted, distributed, or posted to the Services by users (collectively “User
     Content”), whether publicly posted or privately transmitted, is the sole responsibility of the person who originated
     such User Content. You represent that all User Content provided by you is accurate, complete, up-to-date, and in
     compliance with all applicable laws, rules and regulations. You acknowledge that all Content, including User
     Content, accessed by you using the Services is at your own risk and you will be solely responsible for any damage
     or loss to you or any other party resulting therefrom. We do not guarantee that any Content you access on or
     through the Services is or will continue to be accurate.

     Notices and Restrictions.

     The Services may contain Content speci cally provided by us, our partners or our users and such Content is
     protected by copyrights, trademarks, service marks, patents, trade secrets or other proprietary rights and laws.
     You shall abide by and maintain all copyright notices, information, and restrictions contained in any Content
     accessed through the Services.

     Availability of Content.

     We do not guarantee that any Content will be made available on the Site or through the Services. We reserve the
     right to, but do not have any obligation to, (i) remove, edit, modify or otherwise manipulate any Content in our sole
     discretion, at any time, without notice to you and for any reason (including, but not limited to, upon receipt of
     claims or allegations from third parties or authorities relating to such Content or if we are concerned that you
     may have violated this User Agreement), or for no reason at all and (ii) to remove or block any Content from the
     Services.

     Rules of Conduct.

     As a condition of use, you promise not to use the Services for any purpose that is prohibited by these Terms of
     Use. You are responsible for all of your activity in connection with the Services.
     You shall not (and shall not permit any third party to) either (a) take any action or (b) upload, download, post,
     submit or otherwise distribute or facilitate distribution of any Content on or through the Service, including without
     limitation any User Content, that:



https://dailyhumor.co/terms/                                                                                                 2/6
8/31/2019                                       TermsFiled
            Case 2:19-cv-07671-AB-JC Document 1-2     of Use | 09/04/19
                                                               Daily Humor Page 4 of 11 Page ID #:22
     1. infringes any patent, trademark, trade secret, copyright, right of publicity or other right of any other person or
     entity or violates any law or contractual duty;

     2. you know is false, misleading, untruthful or inaccurate;

     3. is unlawful, threatening, abusive, harassing, defamatory, libelous, deceptive, fraudulent, invasive of another’s
     privacy, tortious, obscene, vulgar, pornographic, offensive, profane, contains or depicts nudity, contains or depicts
     sexual activity, or is otherwise inappropriate as determined by us in our sole discretion;

     4. constitutes unauthorized or unsolicited advertising, junk or bulk e-mail (“spamming”);

     5. contains software viruses or any other computer codes, les, or programs that are designed or intended to
     disrupt, damage, limit or interfere with the proper function of any software, hardware, or telecommunications
     equipment or to damage or obtain unauthorized access to any system, data, password or other information of
     ours or of any third party;

     6. impersonates any person or entity, including any of our employees or representatives; or

     7. includes anyone’s identi cation documents or sensitive nancial information.

     You shall not: (i) take any action that imposes or may impose (as determined by us in our sole discretion) an
     unreasonable or disproportionately large load on our (or our third party providers’) infrastructure; (ii) interfere or
     attempt to interfere with the proper working of the Services or any activities conducted on the Services; (iii)
     bypass, circumvent or attempt to bypass or circumvent any measures we may use to prevent or restrict access to
     the Services (or other accounts, computer systems or networks connected to the Services); (iv) run any form of
     auto-responder or “spam” on the Services; (v) use manual or automated software, devices, or other processes to
     “crawl” or “spider” any page of the Site; (vi) harvest or scrape any Content from the Services; or (vii) otherwise
     take any action in violation of our guidelines and policies.

     You shall not (directly or indirectly): (i) decipher, decompile, disassemble, reverse engineer or otherwise attempt
     to derive any source code or underlying ideas or algorithms of any part of the Services (including without
     limitation any application), except to the limited extent applicable laws speci cally prohibit such restriction, (ii)
     modify, translate, or otherwise create derivative works of any part of the Services, or (iii) copy, rent, lease,
     distribute, or otherwise transfer any of the rights that you receive hereunder. You shall abide by all applicable
     local, state, national and international laws and regulations.

     We also reserve the right to access, read, preserve, and disclose any information as we reasonably believe is
     necessary to (i) satisfy any applicable law, regulation, legal process or governmental request, (ii) enforce this
     User Agreement, including investigation of potential violations hereof, (iii) detect, prevent, or otherwise address
     fraud, security or technical issues, (iv) respond to user support requests, or (v) protect the rights, property or
     safety of us, our users and the public.

     Third Party Services.

     The Services may permit you to link to other websites, services or resources on the Internet, including but not
     limited to our sponsors and Facebook, and other websites, services or resources may contain links to the
     Services. When you access third party resources on the Internet, you do so at your own risk. These other
https://dailyhumor.co/terms/                                                                                                  3/6
8/31/2019                                       TermsFiled
            Case 2:19-cv-07671-AB-JC Document 1-2     of Use | 09/04/19
                                                               Daily Humor Page 5 of 11 Page ID #:23
     resources are not under our control, and you acknowledge that we are not responsible or liable for the content,
     functions, accuracy, legality, appropriateness or any other aspect of such websites or resources. The inclusion of
     any such link does not imply our endorsement or any association between us and their operators. You further
     acknowledge and agree that we shall not be responsible or liable, directly or indirectly, for any damage or loss
     caused or alleged to be caused by or in connection with the use of or reliance on any such content, goods or
     services available on or through any such website or resource.

     Termination.

     We may terminate your access to all or any part of the Services at any time, with or without cause, with or without
     notice, effective immediately, which may result in the forfeiture and destruction of all information associated with
     your membership. If you wish to terminate your Account, you may do so by following the instructions on the Site
     or through the Services. All provisions of this User Agreement which by their nature should survive termination
     shall survive termination, including, without limitation, licenses of User Content, ownership provisions, warranty
     disclaimers, indemnity and limitations of liability.

     Warranty Disclaimer.

     We have no special relationship with or duciary duty to you. You acknowledge that We have no duty to take any
     action regarding:

     1. which users gain access to the Services;

     2. what Content you access via the Services; or

     3. how you may interpret or use the Content.

     You release us from all liability for you having acquired or not acquired Content through the Services. We make no
     representations concerning any Content contained in or accessed through the Services, and we will not be
     responsible or liable for the accuracy, copyright compliance, or legality of material or Content contained in or
     accessed through the Services.

     THE SERVICES AND CONTENT ARE PROVIDED “AS IS”, “AS AVAILABLE” AND WITHOUT WARRANTY OF ANY
     KIND, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF TITLE, NON-
     INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, AND ANY WARRANTIES
     IMPLIED BY ANY COURSE OF PERFORMANCE OR USAGE OF TRADE, ALL OF WHICH ARE EXPRESSLY
     DISCLAIMED. WE, AND OUR DIRECTORS, EMPLOYEES, AGENTS, SUPPLIERS, PARTNERS AND CONTENT
     PROVIDERS DO NOT WARRANT THAT: (I) THE SERVICES WILL BE SECURE OR AVAILABLE AT ANY PARTICULAR
     TIME OR LOCATION; (II) ANY DEFECTS OR ERRORS WILL BE CORRECTED; (III) ANY CONTENT OR SOFTWARE
     AVAILABLE AT OR THROUGH THE SERVICES IS FREE OF VIRUSES OR OTHER HARMFUL COMPONENTS; OR (IV)
     THE RESULTS OF USING THE SERVICES WILL MEET YOUR REQUIREMENTS. YOUR USE OF THE SERVICES IS
     SOLELY AT YOUR OWN RISK.

     Indemni cation.

     You shall defend, indemnify, and hold harmless us, our a liates and each of our and their respective employees,
     contractors, directors, suppliers and representatives from all liabilities, claims, and expenses, including
https://dailyhumor.co/terms/                                                                                                4/6
8/31/2019                                       TermsFiled
            Case 2:19-cv-07671-AB-JC Document 1-2     of Use | 09/04/19
                                                               Daily Humor Page 6 of 11 Page ID #:24
     reasonable attorneys’ fees, that arise from or relate to your use or misuse of, or access to, the Services, Content,
     or otherwise from your User Content, violation of this User Agreement, or infringement by you, or any third party
     using your Account or identity in the Services, of any intellectual property or other right of any person or entity.
     We reserve the right to assume the exclusive defense and control of any matter otherwise subject to
     indemni cation by you, in which event you will assist and cooperate with us in asserting any available defenses.

     Governing Law and Jurisdiction.

     This User Agreement shall be governed by and construed in accordance with the laws of the United Kingdom You
     agree that any dispute arising from or relating to the subject matter of this User Agreement shall be governed by
     the exclusive jurisdiction of the courts of the United Kingdom.

     Modi cation.

     We reserve the right, in our sole discretion, to modify or replace any part of this User Agreement, or change,
     suspend, or discontinue the Services (including without limitation, the availability of any feature, database, or
     content) at any time by posting a notice on the Site or by sending you notice through the Services, via e-mail or by
     another appropriate means of electronic communication. We may also impose limits on certain features and
     services or restrict your access to parts or all of the Services without notice or liability. While we will timely
     provide notice of modi cations, it is also your responsibility to check this User Agreement periodically for
     changes. Your continued use of the Services following noti cation of any changes to this User Agreement
     constitutes acceptance of those changes.

     Miscellaneous.

     Entire Agreement and Severability.

     This User Agreement is the entire agreement between you and us with respect to the Services, including use of
     the Site, and supersede all prior or contemporaneous communications and proposals (whether oral, written or
     electronic) between you and us with respect to the Services. If any provision of this User Agreement is found to
     be unenforceable or invalid, that provision will be limited or eliminated to the minimum extent necessary so that
     this User Agreement will otherwise remain in full force and effect and enforceable. The failure of either party to
     exercise in any respect any right provided for herein shall not be deemed a waiver of any further rights hereunder

     Force Majeure.

     We shall not be liable for any failure to perform our obligations hereunder where such failure results from any
     cause beyond our reasonable control, including, without limitation, mechanical, electronic or communications
     failure or degradation.

     Assignment.

     This User Agreement is personal to you, and is not assignable, transferable or sublicensable by you except with
     our prior written consent. We may assign, transfer or delegate any of our rights and obligations hereunder without
     consent.

     Agency.
https://dailyhumor.co/terms/                                                                                                5/6
8/31/2019                                       TermsFiled
            Case 2:19-cv-07671-AB-JC Document 1-2     of Use | 09/04/19
                                                               Daily Humor Page 7 of 11 Page ID #:25
     No agency, partnership, joint venture, or employment relationship is created as a result of this User Agreement
     and neither party has any authority of any kind to bind the other in any respect.

     Notices.

     Unless otherwise speci ed in this User Agreement, all notices under this User Agreement will be in writing and
     will be deemed to have been duly given when received, if personally delivered or sent by certi ed or registered
     mail, return receipt requested; when receipt is electronically con rmed, if transmitted by facsimile or e-mail; or the
     day after it is sent, if sent for next day delivery by recognized overnight delivery service. Electronic notices should
     be sent to collab@litmg.com.

     No Waiver.

     Our failure to enforce any part of this User Agreement shall not constitute a waiver of our right to later enforce
     that or any other part of this User Agreement. Waiver of compliance in any particular instance does not mean that
     we will waive compliance in the future. In order for any waiver of compliance with this User Agreement to be
     binding, we must provide you with written notice of such waiver through one of our authorized representatives.

     Headings.

     The section and paragraph headings in this User Agreement are for convenience only and shall not affect their
     interpretation.

     These terms may be superseded by agreement or whether or terms are presented and accepted.




  © 2018 Lit Media Group
                                                                                                                        




https://dailyhumor.co/terms/                                                                                                   6/6
8/31/2019   Case 2:19-cv-07671-AB-JC DocumentLicensing
                                              1-2 FiledAgreement | Daily HumorPage 8 of 11 Page ID #:26
                                                             09/04/19




   MENU




         DailyHumor Licensing Agreement
     DailyHumor Licensing Agreement

     This Online Video Submission License Agreement (“Agreement”) shall con rm certain of your rights and
     responsibilities.

     These terms (“Terms”) govern your irrevocable grant to DailyHumor and its successors, a liates, licensees and
     assigns (collectively, “DailyHumor”) of the Licensed Rights (de ned below) with respect to all or any part of the
     audiovisual work(s), data, or information submitted by Licensor to DailyHumor, including without limitation all
     intellectual property, images, identi able characters and/or individuals, music, sounds, signage, statements, or
     other trademarks and logos, and all other rights depicted or contained therein (the “User Content”)

     Your Representations. By uploading any data or information, or posting or submitting any content (“User
     Content”) to Lit Media Group, d/b/a Dailyhumor ("Dailyhumor"). you certify, represent and acknowledge that you
     wholly own the User Content you are posting or submitting or that you have the sole and exclusive right to permit
     Dailyhumor. and its parents, members, managers, directors, shareholders, partners, representatives, subsidiaries,
     a liates, sponsors, successors, assigns, heirs and licensees (collectively, “Dailyhumor”) to use, edit, publish and
     otherwise exploit your User Content and your name in connection with your User Content without any obligation
     or liability to you or any other party whatsoever. You shall be solely responsible for your User Content and the
     consequences of submitting and publishing your User Content. You agree to indemnify, defend, and hold
     Dailyhumor harmless from any and all actions, causes of action, claims, demands, costs, liabilities, expenses and
     damages arising out of or in connection with your upload of your User Content or arising out of your negligence
     or willful misconduct. You agree to reasonably cooperate with Dailyhumor in connection with the defense of any
     such action.

     Consideration. You agree that Dailyhumor shall not be required to make any payment to you or anyone else in
     exercise of the rights granted in this Agreement, and acknowledge that you shall receive valuable consideration in
     the form of placement of and promotion of your User Content. Unless otherwise agreed to in writing, Dailyhumor
https://dailyhumor.co/licensing-agreement/                                                                                 1/4
8/31/2019   Case 2:19-cv-07671-AB-JC DocumentLicensing
                                              1-2 FiledAgreement | Daily HumorPage 9 of 11 Page ID #:27
                                                             09/04/19
     shall have no obligation to publish or post your User Content. For all User Content published or posted upon the
     site, Dailyhumor reserves the right to remove the User Content in its sole discretion and Dailyhumor will provide
     no compensation.

     Assignment of Licensed Rights. When you provide us with your User Content, you provide Dailyhumor an
     exclusive, worldwide, perpetual, irrevocable, royalty-free, sublicensable and transferable (through multiple tiers)
     right and license to exercise any and all copyright,
                                               copy       trademark, publicity and database rights that you have in the
     User Content in any and all formats or media now known or hereafter devised in the future. You further hereby
     grant to Dailyhumor the exclusive, irrevocable and unconditional right and license to describe, relate, broadcast,
     exhibit, transmit, publish, use, monetize, distribute and/or exploit your User Content in any such manner as
     Dailyhumor shall elect, in whole or in part, on the internet, in print and electronic form, in merchandising, publicity
     and advertising, or in any other media now known or hereafter created or devised throughout the world in
     perpetuity. For the avoidance of doubt, this shall include, without limitation, the right to submit and license (and
     sublicense) your User Content to third-parties including, but not limited to, television broadcast networks, cable
     stations, pay, pay-per-view, satellite or free television networks, television syndicators, home video distributors,
     podcast/mobisode distributors, or any other third-party distributor (“Third Parties”) for the further exploitation of
     your User Content in any format or media, including the development of a possible television and/or other
     audiovisual production. You agree that Dailyhumor and the Third Parties shall have the right to edit, change, add
     to, take from, rearrange, vary, embellish, alter, modify, revise, duplicate, translate, reformat and/or reprocess your
     User Content in any manner Dailyhumor or the Third Parties may in their sole discretion determine and to use it
     as Dailyhumor or the Third Parties in their sole discretion may determine and to make derivative works of the
     same, in whole or in part, without notifying you and without obligation to you. You waive any right to inspect or
     approve the nal display or other exploitation of your User Content now or in the future, whether that use is
     known to you or unknown, and you waive any right to royalties or any other compensation arising from or related
     to the use of your User Content.

     Your Responsibilities and Warranties. You shall be solely responsible for your own User Content and the
     consequences of posting or publishing the same. In connection with your User Content, you a rm, represent,
     and/or warrant that: (i) you are over 18 years of age, or are an emancipated minor, or possess legal parental or
     guardian consent and that you have the right and ability to enter into this Agreement and agree to the terms
     stated herein; (ii) you own or have the necessary licenses, rights, consents, and permissions to use and authorize
     Dailyhumor to use all patent, trademark, trade secret, copyright
                                                            copy        or other proprietary rights in and to any and all
     User Content to enable inclusion and use of the User Content in the manner contemplated by Dailyhumor and
     these terms of use, without the consent of any third parties; (iii) you have not exclusively granted or assigned or
     otherwise transferred the rights in and to your User Content to any third parties; (iv) there are no claims, litigation,
     or other proceedings pending or threatened which could in any way impair, limit or diminish the rights in and to
     the User Content granted hereunder; (v) if any minors appear in the User Content, you represent that you are the
     mother, father or duly appointed guardian of such minors or have the irrevocable permission of the parents or
     duly appointed guardian(s) of such minor(s) to grant the rights in and to the User Content set forth herein; (vi) you
     are granting the rights in and to the User Content granted hereunder with the knowledge and understanding that
     Dailyhumor or the Third Parties may incur substantial expense in reliance thereon; and (vii) uploading or posting
     User Content shall constitute my signature and acceptance of this Agreement and these terms and have the
     same effect as if you had signed such an Agreement containing these terms and, upon request, you agree to sign
     a non-electronic version of this Agreement containing these terms and, until such time, a printed version of this
     Agreement shall be admissible in judicial, administrative or arbitration proceedings based upon or relating to this



https://dailyhumor.co/licensing-agreement/                                                                                      2/4
8/31/2019   Case 2:19-cv-07671-AB-JC Document Licensing
                                              1-2 Filed Agreement | Daily HumorPage 10 of 11 Page ID #:28
                                                              09/04/19
     Agreement and these terms to the same extent and subject to the same terms and conditions as other business
     documents and records originally generated and maintained in printed form.

     No Infringement Representation. You explicitly warrant that no part of the Images, any materials contained
     therein, or the exercise by DailyHumor of the Licensed Rights violates or will violate, or infringes or will infringe,
     any trademark, trade name, contract, agreement, copyright
                                                           copy       (whether common law or statutory), patent, literary,
     artistic, music, dramatic, personal, private, civil, property, privacy or publicity right or “moral rights of authors” or
     any other right of any person or entity, and shall not give rise to a claim of slander or libel. There are no existing,
     anticipated, or threatened claims or litigation that would adversely affect or impair any of the Licensed Rights.

     No Endorsement by Dailyhumor. Dailyhumor does not endorse any User Content or any opinion, recommendation,
     or advice expressed therein, and Dailyhumor expressly disclaims any and all liability in connection with User
     Content. You understand and acknowledge that Dailyhumor does not guarantee any con dentiality with respect
     to any of your User Content. Dailyhumor does not permit copyright
                                                                copy     infringing activities and infringement of
     intellectual property rights on any of its websites, and Dailyhumor will remove all User Content if properly noti ed
     that such User Content infringes on another's intellectual property rights. Dailyhumor reserves the right to remove
     User Content in its sole discretion and without prior notice to you, and without any refund or other compensation.

     Limitation of Liability. IN NO EVENT SHALL DAILYHUMOR ITS OFFICERS, DIRECTORS, EMPLOYEES, OR AGENTS,
     BE LIABLE TO YOU FOR ANY DIRECT, INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, OR CONSEQUENTIAL
     DAMAGES WHATSOEVER RESULTING FROM ANY (I) ERRORS, MISTAKES, OR INACCURACIES OF USER
     CONTENT, (II) PERSONAL INJURY OR PROPERTY DAMAGE OF ANY NATURE WHATSOEVER RESULTING FROM
     YOUR SUBMISSION OF USER CONTENT TO DAILYHUMOR, (III) ANY UNAUTHORIZED ACCESS TO OR USE OF ANY
     AND ALL OF YOUR PERSONAL INFORMATION AND/OR FINANCIAL INFORMATION, AND/OR (IV) ANY ERRORS
     OR OMISSIONS IN ANY USER CONTENT OR FOR ANY LOSS OR DAMAGE OF ANY KIND INCURRED AS A RESULT
     OF ANY USER CONTENT, WHETHER BASED ON WARRANTY, CONTRACT, TORT, OR ANY OTHER LEGAL THEORY,
     AND WHETHER OR NOT YOU ARE ADVISED OR AWARE OF THE POSSIBILITY OF SUCH DAMAGES. THE
     FOREGOING LIMITATION OF LIABILITY SHALL APPLY TO THE FULLEST EXTENT PERMITTED BY LAW IN YOUR
     APPLICABLE JURISDICTION. YOU SPECIFICALLY ACKNOWLEDGE THAT DAILYHUMOR SHALL NOT BE LIABLE
     FOR USER CONTENT OR THE DEFAMATORY, OFFENSIVE, OR ILLEGAL CONDUCT OF ANY THIRD PARTY, AND
     THAT THE RISK OF HARM OR DAMAGE FROM THE FOREGOING RESTS ENTIRELY WITH YOU.
     IN NO EVENT SHALL DAILY HUMOR’S TOTAL AGGREGATE LIABILITY TO YOU FOR ANY CLAIMS ARISING OUT OF
     OR IN CONNECTION WITH THIS AGREEMENT (INCLUDING, BUT NOT LIMITED TO, IN CONNECTION WITH
     INDEMNIFICATION OBLIGATIONS IN SECTION 7.1 ABOVE), REGARDLESS OF THE FORM OR CAUSE OF ACTION
     OR THE ALLEGED BASIS OF THE CLAIM, EXCEED THE TOTAL AMOUNT DAILY HUMOR RECEIVES FROM YOUR
     USER CONTENT. THE FOREGOING LIMITATION OF LIABILITY SHALL APPLY REGARDLESS OF THE FORM OR THE
     CAUSE OF ACTION OR ALLEGED BASIS OF THE CLAIM, AND EVEN IF THE REMEDIES OTHERWISE PROVIDED
     UNDER THIS AGREEMENT, AT LAW OR IN EQUITY, FAIL OF THEIR ESSENTIAL PURPOSE.

     Indemni cation. To the extent permitted by applicable law, you agree to defend, indemnify and hold harmless
     Dailyhumor, its parent corporation, o cers, directors, employees and agents, from and against any and all claims,
     damages, obligations, losses, liabilities, costs or debt, and expenses (including but not limited to attorney's fees)
     arising from: (i) your use of and access to Dailyhumor; (ii) your violation of any term of this Agreement; (iii) your
     violation of any third party right, including without limitation any copyright,
                                                                          copy       property, or privacy right; or (iv) any
     claim that your User Content caused damage to a third party, including but not limited to any alleged violation of



https://dailyhumor.co/licensing-agreement/                                                                                       3/4
8/31/2019   Case 2:19-cv-07671-AB-JC Document Licensing
                                              1-2 Filed Agreement | Daily HumorPage 11 of 11 Page ID #:29
                                                              09/04/19
     copyright law (including the Digital Millennium Copyright
     copy                                            Copy      Act) and defamation. This defense and indemni cation
     obligation will survive your use of Dailyhumor.

     Publicity & Con dentiality. You agree not to release, disseminate, issue, authorize or cause the release,
     dissemination or issuance of any publicity or information concerning the Licensed Rights, DailyHumor, or these
     Terms without Dailyhumor’s prior speci c written consent (including, without limitation, posting, participating or
     engaging in social media discussions, news stories, blogs, reports or responses thereto), and you shall direct all
     licensing or other inquiries relating to the Images solely to Dailyhumor. You acknowledges that these Terms are
     con dential in nature and you agree not to disclose the content or substance thereof to any third parties other
     than: (i) your respective attorneys and accountants, and/or (ii) as may be reasonably required in order to comply
     with any obligations imposed by these Terms, or any statute, ordinance, rule, regulation, other law, or court order.

     Choice of Law & Dispute Resolution. These Terms shall be deemed to have been agreed upon within the State of
     California, and the rights and obligations of the parties hereunder shall be construed and enforced in accordance
     with, and governed by, the laws of the State of California, without regard to the con icts of law principles thereof.
     The parties agree to the personal jurisdiction by and venue in Los Angeles, California, and waive any objection to
     such jurisdiction or venue irrespective of the fact that a party may not be a resident of that State. Except for
     DailyHumor’s equitable rights as set forth in these terms, the parties hereby agree to submit any disputes or
     controversies arising from, relating to or in connection with these terms or the parties’ respective obligations in
     connection therewith to binding arbitration in Los Angeles, California in accordance with the rules of the
     American Arbitration Association and only for actual monetary damages, if any. In the event of any dispute,
     Licensor shall not be entitled to, and does hereby waive all right to, any equitable relief whatsoever, including the
     right to rescind its agreement to these Terms, to rescind any rights granted hereunder, or to enjoin, restrain or
     interfere in any manner with the marketing, advertisement, distribution or exploitation of the Licensed Rights. All
     rights to recover consequential, incidental and/or punitive damages are waived by you.

     Terms & Conditions. You may be required to agree to additional terms and conditions displayed on the
     Dailyhumor website or other Dailyhumor-owned websites, which will be incorporated herein by reference and
     subject to change.




  © 2018 Lit Media Group
                                                                                                                         




https://dailyhumor.co/licensing-agreement/                                                                                     4/4
